JUDGMENT
PER CURIAM.
This appeal was considered on the record from the Federal Communications Commission and on the briefs of the par*9ties. The court has determined that the issues presented occasion no need for oral argument. See D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the petition be dismissed. Appellants, who held several wireless communications licenses in partnership with CommNet Cellular, Inc., seek to challenge the approval by the FCC of the transfer of CommNet’s interests in those licenses to third parties. The FCC explicitly stated that its “approval of the transfer of CommNet’s interests ... was a limited one that did not change the nature or level of CommNet’s interest in the licenses or in any way affect [Appellants’] rights in those same licenses.” In re Pueblo M.S.A. § Limited Partnership et al., 15 F.C.C. Red. 5439, 114 (2000). Nor, contrary to Appellants’ assertion, does the order endorse the view that CommNet or its successors in interest enjoy either de jure or de facto control over the licenses at issue. Having asserted no injury traceable to the FCC’s actions that this court could redress, Appellants lack standing to challenge the order under Article III of the Constitution of the United States. See SunCom Mobile & Data, Inc. v. FCC, 87 F.3d 1386, 1387 (D.C.Cir.1996).
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing. See D.C.Cir. Rule 41.